DETAILED ACTION
This office action is responsive to the preliminary amendment filed 6/3/2022.  As directed, claims 1, 11-13, and 15 have been amended, no claims have been added, and claims 3, 5, and 8 have been canceled. Thus claims 1, 2, 4, 6, 7, and 9-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Regarding claims 1 and 15, “a respective first and second of” on the 3rd to last line (claim 1) and the 6th to last line (claim 15) should be recited as –--a respective first and second one of--for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al. (8,740,917) in view of Zelickson et al. (2014/0202493).
Regarding claim 1, Pilcher discloses a massage device a massaging surface (i.e. upper surface) comprising a plurality of massaging elements (i.e. 70, 72; fig. 15 80, 82, 84; fig. 17; 90, 92; fig. 19, 100; 1022; fig. 21)  moveable relative to each other (i.e. fig. 16 and 19 shows the elements moving relative to each other) the massaging surface is adapted such that when applying the massaging surface to a skin surface, and moving the massaging elements (i.e. 70, 72; 90, 92)  relative to each other, two differently directed forces are simultaneously exercised by the massaging elements (70, 72; 90, 92)  on the skin surface (as shown, the elements move in opposite side to side motion creating opposing forces; col. 9 lines 13-16) thereby causing simultaneous pinching and stretching of the skin surface in between the massaging elements (col. 10 lines 35-50).
Pilcher teaches in figs. 15 and 17 first plurality of massing elements (i.e. individual rows 82 as massaging element.  As shown, fig. 17 there are multiple rows 82 as multiple massaging elements) fixed on a plate (col. 10 lines 5-15) and a second plurality of massaging elements element (i.e. individual rows 70, 72, 80 as massaging element, the multiple rows as multiple massaging elements) movable relative to the first plate (col. 10 lines 5-15) but does not specifically disclose the second massaging element is fixed on a second plate wherein the first plate positioned on top of the second plate, wherein  each individual one of the second plurality of massaging elements individually protrudes through the first plate via an individual one of a plurality of through holes present in the first plate, each of the plurality of through holes being located in between a respective first and second one of the first plurality of massaging elements.  However, Zelickson teaches (see figs. 4, 20, 21, and 41) , a first plate (408; figs. 4, 20, 21 of plate 1318; fig. 41) and a second plate (402,404 or 1310; fig. 41) wherein the first plate (408) is positioned on top of the second plate (figs. 20 and 21 indicate the manner of assembly wherein plate 408 is positioned on top of plate 404 with bristles of plate 404 extending through plate 408; [0113] last 15 lines) wherein each individual one of  the second plurality of massaging elements (i.e. each row of bristles) protrudes through the first plate through an individual one of a plurality of through holes ([0113] last 15 lines disclose forming second plate 404 massage elements 700 to be longer so each row can extend through the top plate through corresponding holes of fingers 468).  (Alternatively, fig. 41 shows second plurality of massaging elements 700 extending through individual slots 1330 as individual plurality of through holes),  each of the plurality of through holes (finger slots 468 or slots 1330) being located in between a respective first and second one of the first plurality of massaging element (as shown the massaging elements of the first plate alternate with the slots such that one slot is between two first elements).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Pilcher to include a top plate and bottom plate as taught by Zelickson to provide the advantage of ease in assembly and ease in decoupling for maintenance and motion variability for various massage effects to meet a user’s preference and need as disclosed by Zelickson in [0060] lines 1-10, [0128] lines 1-10.
Regarding claims 2 and 16, Pilcher discloses wherein a net-result of the two differently directed forces exercised on the skin surface is about zero (col. 9 lines 8-12, col. 13 lines 50-67 disclose that the motions are equal and opposite such that net force would be zero).	
Regarding claims 4 and 17, the modified Pilcher disclose the first plate is rotationally moveable relative to the second plate ([0130] last 10 lines of Zelickson).
Regarding claims 6 and 18, Pilcher discloses the first-plate is fixed within the massaging device (col. 7 lines 1-10col. 7 lines 43-50, col. 10 lines 1-15).
Regarding claims 7 and 19, the modified Pilcher disclose the first plate is rotationally moveable relative to the second plate- ([0130] last 10 lines of Zelickson).
Regarding claims 9 and 10, Pilcher discloses a driver but does not specifically disclose a motor.  However, Zelickson teaches a motor (abstract lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver of Pilcher to be a motor a taught by Zelickson to provide the advantage of cost efficiency and ease of maintenance since motor parts are common.
Regarding claim 11, the modified Pilcher discloses the means for moving the plurality of massaging element-relative to each other (motor) is attached to the massaging device via a resilient material (i.e. 984, 986; fig. 33 of Zelickson) the resilient material being flexible in one direction and resilient in other directions ([0132] lines 1-6 of Zelickson).
Regarding claim 12, Pilcher discloses wherein a net-result of the two differently directed forces exercised on the skin surface is about zero and thus reduced. (col. 9 lines 8-12 disclose that the motions are equal and opposite such that net force would be zero).  The modified Pilcher discloses the motor is attached to the massaging device via mechanical linkages (i.e. 24, 988; fog. 33 of Zelickson).
Regarding claim 13, Pilcher discloses at least a part of the massaging elements are individually displaceable (col. 11 lines 1-5 disclose individual spacing adjustment).
Regarding claims 14 and 20, Pilcher substantially teaches the claimed invention except for a hand-held personal care device.  However, Zelickson teaches a hand-held device (1350). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plates of Pilcher with a hand-held device as taught by Zelickson to provide the advantage of enhanced ease of use.
Regarding claim 15, Pilcher discloses a massage device a massaging surface (i.e. upper surface) comprising a plurality of massaging elements (i.e. 70, 72; fig. 15 80, 82, 84; fig. 17; 90, 92; fig. 19, 100; 1022; fig. 21)  moveable relative to each other (i.e. figs. 16 and 19 show the elements moving relative to each other) the massaging surface is adapted such that when applying the massaging surface to a skin surface, and moving the massaging elements (i.e. 70, 72; 90, 92)  relative to each other, two differently directed forces are simultaneously exercised by the massaging elements (70, 72; 90, 92)  on the skin surface (as shown, the elements move in opposite side to side motion creating opposing forces; col. 9 lines 13-16) thereby causing simultaneous pinching and stretching of the skin surface in between the massaging elements (col. 10 lines 35-50).
Pilcher teaches in figs. 15 and 17 first plurality of massing elements (i.e. individual rows 82 as massaging element.  As shown, fig. 17 there are multiple rows 82 as multiple massaging elements) fixed on a plate (col. 10 lines 5-15) and a second plurality of massaging elements element (i.e. individual rows 70, 72, 80 as massaging element, the multiple rows as multiple massaging elements) movable relative to the first plate (col. 10 lines 5-15) and wherein each of the second plurality of  massage elements (i.e. 70, 72, 80) moves away from the respective first massage element of the first plurality of massaging elements  (i.e. at least one bristle 80) and approaches the second massaging element of the first plurality of massaging elements (i.e. figs. 15 and 17 show that at least one moving bristle i.e. 80 can move away from at least one bristle 84 (see arrows) while moving toward a bristle 82; For example, when bristle 80 moves to the left, it moves way from a bristle 84 located on the right and towards a bristle 82 located near the left side)  but does not specifically disclose the second massaging element is fixed on a second plate wherein the first plate positioned on top of the second plate, wherein  each individual one of the second plurality of massaging elements individually protrudes through the first plate via an individual one of a plurality of through holes present in the first plate, each of the plurality of through holes being located in between a respective first and second one of the first plurality of massaging elements.  However, Zelickson teaches (see figs. 4, 20, 21, and 41) , a first plate (408; figs. 4, 20, 21 of plate 1318; fig. 41) and a second plate (402,404 or 1310; fig. 41) wherein the first plate (408) is positioned on top of the second plate (figs. 20 and 21 indicate the manner of assembly wherein plate 408 is positioned on top of plate 404 with bristles of plate 404 extending through plate 408; [0113] last 15 lines) wherein each individual one of  the second plurality of massaging elements (i.e. each row of bristles) protrudes through the first plate through an individual one of a plurality of through holes ([0113] last 15 lines disclose forming second plate 404 massage elements 700 to be longer so each row can extend through the top plate through corresponding holes of fingers 468).  (Alternatively, fig. 41 shows second plurality of massaging elements 700 extending through individual slots 1330 as individual plurality of through holes),  each of the plurality of through holes (finger slots 468 or slots 1330) being located in between a respective first and second one of the first plurality of massaging element (as shown the massaging elements of the first plate alternate with the slots such that one slot is between two first elements).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Pilcher to include a top plate and bottom plate as taught by Zelickson to provide the advantage of ease in assembly and ease in decoupling for maintenance and motion variability for various massage effects to meet a user’s preference and need as disclosed by Zelickson in [0060] lines 1-10, [0128] lines 1-10.

Response to Arguments











Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 1st paragraph through page 10 1st paragraph that Zelickson does not teach the newly added limitations and there is no motivation to combine.  Examiner respectfully disagrees as at least fig. 41 of Zelickson teaches plate 1318 atop plate 1310 with protrusions 700 individually extending through individual slots 1330.  Further, one of ordinary skill in the art upon seeing the top and bottom plates of Zelickson would be motivated and able to modify the plate of Pilcher to include a top plate and bottom plate as taught by Zelickson to provide the advantage of ease in assembly and ease in decoupling for maintenance and motion variability for various massage effects to meet a user’s preference and need as disclosed by Zelickson in [0060] lines 1-10, [0128] lines 1-10.Thus, the combination of Pilcher and Zelickson teaches this limitation as claimed and motivation is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785